. ...




                       ._ -.
                         . . .. . ...*


OFFICE   OF THE   ATI-ORNEY              GENERAL   OF TEXAS

                      AUSTIN




                                               ate4??y
                                                     paas\
                                                ;yughtitiavbg Uu.   -   -
                 T&eopllw&u@f the Cowtl of thlr                 Mate       hue   a&
beea   unlfora        upan    the    qwrtloa    but the
                                     lateatexpreul~ ti
vithal the roundeataenelushn, ve thhk, rerpeet
matter la rouad la Werleao v. Uhltnej,234 8. If.
                                               ? W) 1047,
oplnloa by Ju&e Sudley,  adoptedbj the ihproaa Cmn’$ J&wiry
3, 1940.         Intha        oowae ofhla       OpinionJudgo Wedby           r&L&
                 *.   . l     sta a dwa tlme,    h Qlmvw,   umvk Ilo va
       aad .wed,         la   that    vhlch uaa srkblhhed       u    the




       mnuaad4ItUdwdtlufweaohmnevuflxed
       bamed o nth e
                   ma a ueo nwlea l
                                  t& seo fI iip eo lflui
       d0g r ~ or 2u4&t*..  ma 4 1h a a .b pets
                                             x 4 awdin th 0
       lo o a dr du,th ertm    tme o f~vhlalio  h n@ lr’
       de8lg 4 a b ted
                    yth eut u united  ~sta itu
                                             ea ndwd
       o e4 tr at!a
                  l c r ’
          Ranarablc Bert Fwdr SW* 3


              2oAurlunJurir      adrrrar
              The ao*t Judia&y    4        !ztk%




,:j.;:.
8whU    opo~aaIl62~0$te~          ef ocJun,aotlc%$vh%nr%-
q&red  by lav, fi2lngof appealbaado,rpPlfmtion8 fw writ8
,~f error,a&w undern pier, and the like.